           Case 3:19-cv-00499-BAJ-SDJ       Document 41    05/24/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


 JEFFREY HILL, ET AL.                                                  CIVIL ACTION

 VERSUS

 AUTO-OWNERS INSURANCE                                       NO. 19-00499-BAJ-SDJ
 COMPANY, ET AL.


                                 RULING AND ORDER

          Before the Court is Plaintiffs’ Motion To Convert Bench Trial To Jury

Trial (Doc. 29), requesting that the current bench trial setting of June 14-18, 2021

be converted to a jury trial. Defendants oppose Plaintiffs’ Motion. (Doc. 33). Plaintiffs’

Motion will be denied.

     I.      BACKGROUND

          This action arises from an April 27, 2018 motor vehicle collision on U.S.

Interstate 10 in Livingston Parish, Louisiana. (Doc. 23 at 2).

          On April 15, 2019, Plaintiffs filed their original Petition in the Nineteenth

Judicial District Court for the Parish of East Baton Rouge. (Doc. 1-1 at 2-5). Notably,

Plaintiffs’ state court Petition did not demand a jury trial. (See id.).

          On July 1, 2019, Defendants filed their joint Answer. (Doc. 1-1 at 18-23).

Defendants’ Answer properly demanded a jury trial, consistent with the

requirements of La. C.C. art 1733. (Id. at 23).

          On July 31, 2019, Defendants removed Plaintiffs’ action to this Court. (Doc. 1).

Despite having requested a jury trial in their July 1 Answer, Defendants’ notice of
        Case 3:19-cv-00499-BAJ-SDJ         Document 41      05/24/21 Page 2 of 4




removal omitted the request. (See id.). Additionally, on the Civil Cover Sheet

accompanying Defendants’ Notice of Removal, Defendants correctly noted that

Plaintiffs did not demand a jury trial in the original Petition. (See Doc. 1-3).

       On September 12, 2019, the parties filed their initial Joint Status Report. (Doc.

3). This Joint Status Report reflected that no demand for a jury trial had been made.

(Id. at 7). Consequently, on September 16, 2019, the Magistrate Judge entered a

Scheduling Order, which, in relevant part, set this action for a 5-day bench trial

beginning June 14, 2021. (Doc. 4 at 2).

       Following entry of the Scheduling Order, for more than a year-and-a-half,

Plaintiffs made no effort to seek a jury trial. Quite the opposite, in fact: Plaintiffs

drafted and submitted multiple proposed Joint Pre-Trial Orders affirming that this

matter is set for a bench trial, (Docs. 18, 23), and, on April 15, 2021, participated in a

pre-trial conference at which the logistics of the bench trial were specifically

discussed. (See Doc. 28).

       Now, for the first time in two years of litigation, Plaintiffs seek to change

course. On May 12, 2021, Plaintiffs filed the instant Motion, seeking to convert the

current trial setting from a bench trial to a jury trial. (Doc. 29). Plaintiffs justify their

request by citing their own “inadvertent oversight,” and “the large damages involved,”

stating that “a trial by a jury would further the interests of justice by ensuring that

Defendants’ and Plaintiffs’ constitutional rights to due process and a trial by a jury

of their peers are protected.” (Id. at ¶¶ 8-9).

       Defendants’ oppose Plaintiffs’ request. (Doc. 33). Defendants explain that



                                             2
           Case 3:19-cv-00499-BAJ-SDJ       Document 41     05/24/21 Page 3 of 4




although they originally requested a jury trial, this matter has been set as a bench

trial for its entire history in this Court, and they are prepared to proceed with a bench

trial. Defendants assert that, in light of Plaintiffs’ delay, “it is virtually impossible to

view Plaintiffs’ request as anything other than a de facto request for a continuance

with no showing of good cause for the same.” (Doc. 33 at 2).

    II.      STANDARD

          The right of jury trial requires a timely written demand. Fed. R. Civ. P. 38(b);

see Scottsdale Ins. Co. v. Com. Tire of Louisiana, Inc., No. 15-cv-00392, 2016 WL

1445879, at *2 (M.D. La. Mar. 22, 2016). “A party waives a jury trial unless its

demand is properly served and filed. A proper demand may be withdrawn only if the

parties consent.” Fed. R. Civ. P. 38(d).

          A party’s waiver of the right of jury trial can be excused in the Court's

discretion, Fed. R. Civ. P. 39(b), “but mere inadvertence in failing to serve a timely

demand does not warrant the exercise of this discretion.” Auwood v. Harry Brandt

Booking Off., Inc., 100 F.R.D. 804, 805 (D. Conn. 1984) (citing Noonan v. Cunard

Steamship Co., 375 F.2d 69, 70 (2d Cir. 1967)).

   III.      DISCUSSION

          Plaintiffs’ Motion will be denied. Certainly, Defendants properly demanded a

jury trial in their original state court Answer. After Defendants removed Plaintiffs’

action to this Court, however, the Parties submitted their Joint Status Report stating

that no demand for a jury trial had been made. (Doc. 3 at 8). In word and effect, the

parties’ Joint Status Report withdrew Defendants’ demand, consented to a bench

trial, and thereby waived the right of jury trial in this Court. See Fed. R. Civ. P. 38(d).

                                              3
          Case 3:19-cv-00499-BAJ-SDJ       Document 41     05/24/21 Page 4 of 4




         Further, the Court will not exercise its discretion to excuse Plaintiffs’ waiver.

First, the Court cannot credit Plaintiffs’ claim that their failure to demand a jury trial

at an earlier date was due to “inadvertent oversight,” in light of Plaintiffs’ repeated

affirmations that this matter will proceed as a bench trial. In any event, Plaintiffs’

“mere inadvertence in failing to serve a timely demand does not warrant the exercise

of [the Court’s] discretion” to excuse Plaintiffs’ waiver. Auwood, 100 F.R.D. at 805.

         Second, the Court is quite capable of deciding ultimate issues of fact, including

“the large damages involved.”

          Finally, to change course at this late date would necessarily mean

rescheduling trial, particularly in light of limitations imposed by the Court’s

implementation of COVID-19 social-distancing protocols and other safety measures,

which remain in effect.

   IV.      CONCLUSION

         Accordingly,

         IT IS ORDERED that is Plaintiffs’ Motion To Convert Bench Trial To Jury

Trial (Doc. 29) be and is hereby DENIED.

                                    Baton Rouge, Louisiana, this 21st day of May, 2021




                                          _______________________________________
                                          JUDGE BRIAN A. JACKSON
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA




                                             4
